REPORT Off COMMITTEE.-Mr. FoWKS AWARDED SEAT.
IN Assembly, January 16'th, 1826.
Mr. Woodcock, from the committee on privileges and elections, to whom was referred the petition of John Fowks, Jr., of the county ’of Dutchess, claiming the seat of Thomas Tabor, 2d, who was returned duly elected a member of Assembly from said county, reported :
That from a -certificate of the clerk of the county of Dutchess, containing a copy of the canvass of votes for members of Assembly, at the last anniversary election, it appears that Thomas Tabor, 2d, had two thousand nine hundred and thirty-two votes, and that the petitioner, John Fowks, Jr., had two thousand eight hundred and eighty-eight votes.
The petitioner alleges that, in the town of Red Hook, two hundred and thirty-nine votes were given for the petitioner, and that the same were returned by the inspectors of the board of the election to the clerk of the county, omitting the word, junior, to the name of the *63petitioner, by which mistake or omission, the said two hundred and .thirty-nine votes, given in the said town of Bed Hook for John Bowks, Jr., were not allowed to the petitioner. This fact is proved by the affidavits of the supervisor and assessors of the said town of Bed Hook. And further, the clerk of the board of inspectors of said town swears, that in copying the town canvass in the name of John Fowks, Jf., by mistake, he omitted the junior.
The committee are satisfied that the two hundred and thirty-nine votes, given in the town of Bed Hook, ought to be counted for the petitioner, which number added to the votes, counted for the petitioner, by the county canvassers, gives him a majority over the said Thomas Tabor, 2d, of one hundred and ninety-five votes.
The committee, from the whole case, are unanimously of the opinion that the seat of Thomas Tabor,'2d, be vacated, and that the petitioner be admitted as a member of this House, and have directed their chairman to present the following resolution:
Besotoed, That John Bowks, Jr., ought to be permitted to take his seat as a member of Assembly, duly elected in the county of Dutchess, in the place of Thomas Tabor, 2d, the member returned from the said county of Dutchess, and that the seat of the said Thomas Tabor, 2d, be vacated accordingly. Thereupon,
Besolmed, That John Bowks, Jr., ought to be permitted to take his seat as a member of Assembly, duly elected in the county of Dutchess, in the place of Thomas Tabor, 2d, the member returned to this House from the said county of Dutchess; and that the seat of the said Thomas Tabor, 2d, be vacated accordingly.
Thereupon, Mr. Fowks, a member of Assembly elected in and for the county of Dutchess, appeared in the Assembly chamber.
Ordered, That Mr. Granger and Mr. Jewitt wait upon him before some proper officer and see him duly qualified.
Mr. Granger reported, that pursuant to the order of the House, Mr. Jewitt and himself had attended with Mr. Fowks before J. Y. N. Yates, Esq., Secretary of State, and seen him duly qualified.
Ordered, That Mr. Bowks do take his seat.
Assembly Journal, 1826, pages 59, 60.